DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (cited in IDS). In view of Giapis et al (PB-PUB US 2002/0171367). 
Regarding claim 1, Kubota et al disclose a method of generating plasma for ammonia synthesis (ABSTRACT). The method comprises a step of generating plasma jet by flowing nitrogen gas to an aqueous solution, hence forming ammonia in the nitrogen and water (page 1-2, Figure 1).
Kubota teaches that a plasma jet device is used for generating plasma in a reactor by electrochemical reaction between electrodes (page 1, Figure 1), but does not teach the plasma jet device for generating plasma having a cathode and a metal anode in the reactor. However, Giapis et al disclose a method of generating plasma by a plasma jet device (ABSTRACT). Giapis teaches that plasma microjet may be generated by flowing nitrogen gas in a discharge chamber/reactor 30 having a stainless steel cathode 10 and a metal anode 12 (i.e. an electrochemical cell, Figure 1, paragraphs [0039], [0041]- [0043]). Giapis further indicates that such configuration can generate stable plasma jet at low current and voltage (paragraphs [0023] & [0039]). 
Kubota teaches to generate plasma by flowing nitrogen in a plasma jet device (page 1). Giapis teaches to generate stable plasma jet with low current and voltage in a reactor having a cathode and a metal anode (paragraphs [0023] & [0039]). 
One having ordinary skill in the art, upon reading the teaching of Giapis, would have realized the desirability of generating stable plasma jet at low current and voltage. Therefore, it would be obvious for one having ordinary skill in the art to try to generate plasma jet in a reactor having a cathode and a metal anode as suggested by Giapis in an attempt to generate stable plasma microjet at low current and voltage with reasonable expectation of success while using the method of Kubota.
It should be noted that the limitation of “an electrochemical cell” does not recite any additional structure and will be interpreted as “a structure/unit/cell/reactor having a cathode and a metal anode” as defined by the claim.  
Kubota teaches that a plasma jet device is used for generating plasma in a reactor by electrochemical reaction between electrodes (page 1, Figure 1). Giapis teaches that plasma microjet may be generated by flowing nitrogen gas and by applying current to a stainless steel cathode 10 and a metal anode 12 in a discharge chamber 30 (Figure 1, paragraphs [0041]- [0043]).
As such, Kubota/Giapis teaches to generate plasma by flowing nitrogen gas to the aqueous solution by electrochemical reactions in an electrochemical cell having a cathode and a metal anode, thereby forming ammonia from the nitrogen gas.
Regarding claim 2, Kubota teaches that the experiments are carried out at atmospheric pressure and room temperature (i.e. about 25C, page 1, Figure 1).
Regarding claim 3, Kubota teaches that the pH of the solution is lower than 5 (Figure 2, page 2).
Regarding claim 4, Giapis teaches that the applied current may be in a range of 5 mA to 10 mA (paragraphs [0045] - [0046])
Regarding claim 5, Giapis teaches that microjet 14 is generated (paragraph [0041])
Regarding claims 8 and 9, Kubota teaches that plasma is generated by flowing nitrogen gas through electrode tubes to the aqueous solution (Figure 1, pages 1-2). Giapis teaches a stainless steel tube used as a cathode for generating plasma microjet (Figure 1, paragraph [0041]).
Regarding claim 10, Giapis teaches that the flow rate may vary from 100 sccm to 200 sccm (Figure 3, paragraph [0047]). Giapis also teaches that flow rate affect the performance of generated microjet (paragraph [0015]). Therefore, one having ordinary skill in the art would have realized to optimize the flow rate in order to achieve desired performance while using the method of Kubota/Giapis. 
Regarding claims 11 and 12, it should be noted that production rate or faradaic efficiency is a result of performing the claimed method, Since Kubota/Giapis teaches substantially the same method as claimed, it must have the same outcome. If different results are achieved, it must be due to some limitations that are not currently claimed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (cited in IDS) and Giapis et al (PB-PUB US 2002/0171367) as applied to claim 1 above, and further in view of Sieber et al (PG-PUB US 2016/0329193).
Regarding claim 7, Kubota/Giapis does not specifically teach a platinum anode. However, Sieber et al disclose a method of generating plasma (ABSTRACT). Sieber teaches that microplasma jet is generated by applying current to at least one electrodes and by flowing nitrogen gas, wherein the electrodes may be made of platinum (paragraphs [0096], [0110], & [0120]). The teaching of Sieber shows that a platinum electrode is an equivalent electrode material in the method of generating plasma. Therefore, it would be obvious for one having ordinary skill in the art to utilize a platinum electrode/anode because it is an art-recognized electrode material.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that the liquid of Kubota is not an electrolyte and current does not flow through the liquid to a counter electrode (page 5 of REMARKS), it is noted that the amended claim 1 does not require an electrolyte or current flowing through the liquid to a counter electrode. The amended claim 1 defines “an electrochemical cell” as “including a plasma-generating cathode and a metal anode”.
In response to the arguments that the claimed invention is unexpectedly effective and directed to injecting electrons into the solution to create solvated electrons (page 6 of REMARKS), it should be noted that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Claims 1-5, and 7-12 are rejected.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795